DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Please add the word “non-transitory” before the term “computer-readable medium” to avoid a lack of antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 108062180A – hereinafter “Chen”).
Claims 1, 8 and 15 are directed to a computer-implemented method for managing input sensitivity of an information handling system, an information handling system and a non-transitory computer-readable medium, respectively. Claims 1, 8 and 15 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 8 and 15, Chen teaches a computer-implemented method (See Figs. 1-3) for managing input sensitivity of an information handling system (Fig 5 at 500 and Fig. 6 at 600), comprising: 
performing a calibration and configuration of an input sensitivity management model (See Figs. 1-3), including: 
identifying contextual data associated with the information handling system, the contextual data including i) one or more system characteristics of the information handling system (Fig. 1 at 101 and Pg. 5, fifth paragraph - “The terminal state includes an application identifier of an application running in the foreground, a terminal motion state, a terminal placement state, a terminal touch pressure, a terminal system time, and a terminal. At least one of the network identifiers.”; See Also , Fig. 2 at 201 and Fig. 3 at 301) and ii) one or more user characteristics of a user of the information handling system (Fig. 1 at 101 and Pg. 5, fifth paragraph – “The environment state includes at least one of ambient temperature, ambient humidity, and terminal touch body type.” (Emphasis added); See Also , Fig. 2 at 201 and Fig. 3 at 301); 
identifying historic states of the information handling system, the historic states including for each state in time of the information handling system, inputs to the information handling system and outputs of the information handling system based on the inputs to the information handling system (Pg. 4, last paragraph – “Correspondingly, establishing a preset sensitivity prediction model is achieved by acquiring the history sensitivity adjustment record of the end user or setting the target user group as a training sample; adjusting the environmental state, terminal state, and sensitivity in the history sensitivity adjustment record. Input to the input layer, and through the calculation of the activation function corresponding to each node of the hidden layer, output prediction sensitivity; use the difference between the prediction sensitivity and the actual sensitivity in the history sensitivity record, and the optimization algorithm pair The weights in the activation function are repeatedly corrected until the difference between the prediction sensitivity and the actual sensitivity is within the preset error range, and an activation function of each node that is completed in training is obtained, and a preset sensitivity prediction model is generated.”; and Pg. 5, fifth paragraph – “Among them, the history sensitivity adjustment record is related data when the user or the mobile terminal automatically performs the sensitivity adjustment operation. Each time the sensitivity adjustment is performed, the mobile terminal records the current environment state, the current terminal state, and the first sensitivity before performing the sensitivity adjustment operation, and the second sensitivity after performing the sensitivity adjustment operation, etc. as the history sensitivity adjustment record. The environment state includes at least one of ambient temperature, ambient humidity, and terminal touch body type. The terminal state includes an application identifier of an application running in the foreground, a terminal motion state, a terminal placement state, a terminal touch pressure, a terminal system time, and a terminal. At least one of the network identifiers. The history sensitivity adjustment record described above can be stored in the form of a data table in the mobile terminal database.”; See Also page 10, last paragraph); 
training, based on the contextual data and the historic states, the input sensitivity management model for determining an input sensitivity of the inputs to the information handling system (Pg. 4, Second paragraph – “The method provided in this embodiment of the present application may further include a step of establishing a preset sensitivity prediction model. The training generation and update process of the preset sensitivity prediction model may be performed locally on the mobile terminal, or may be performed on a preset server. After the preset feedback model training is generated or updated, it may be directly sent to the mobile terminal for storage. Or, store at a preset server and wait for the mobile terminal to actively obtain it. The preset sensitivity prediction model may be generated from history sensitivity adjustment records based on deep learning method training.”; and Pg. 10, Last paragraph – “In this embodiment, no specific limitation is imposed on the source and amount of historical sensitivity adjustment recording training samples. For example, the training sample may be the history sensitivity adjustment record of the end user, and may also be the history sensitivity adjustment record of the target user group. The history sensitivity adjustment record of the mobile terminal user may be analyzed, the environmental status, terminal status, and sensitivity of each history sensitivity adjustment record may be extracted as a training sample, and the sensitivity adjustment record of each user in the target user group may also be obtained from the server. The target user group may be any user that uses the same type as the terminal, or may have the same user attribute as the user of the terminal. The user attributes may include age, gender, hobby, and occupation.”); 
performing, after performing the calibration and configuration of the input sensitivity management model, a steady-state monitoring of the information handling system (Fig. 2 at 203-205 and Fig. 3 at 304-306), including: 
monitoring the contextual data of the information handling system (Fig. 2 at 203 and Fig. 3 at 304 and Pg. 13, second to last paragraph – “The amount of change in the sub-state of the terminal determines whether the preset sensitivity adjustment event is triggered, and specific specific sub-characteristics may be monitored to determine whether the sensitivity adjustment event is triggered or not, and the sensitivity requirement is satisfied in a specific application scenario. At the same time, it can save the resources of the mobile terminal to monitor various states and reduce power consumption.”; and Pg. 15, fourth paragraph – “The touch screen sensitivity control method provided in this embodiment monitors and collects all the changes of the environmental sub-states and the sub-states of all the sub-states, according to the changes in all sub-states of the environment and the sub-states of all the sub-states, and the environment.”); 
identifying a current state of the information handling system including current inputs to the information handling system and current outputs to the information handling system based on the current inputs to the information handling system (Fig. 1 at 102, Fig. 2 at 203 and Fig. 3 at 304 and Pg. 13, Fifth paragraph – “When it is determined that the preset sensitivity event is triggered, the current environment state, the current terminal state, and the current sensitivity are acquired. Optionally, the current environment state includes a current environment temperature, an ambient humidity, and a terminal touch body type. The current terminal state includes an application identifier of an application running in the foreground, a current terminal movement state, a terminal placement state, and a terminal. Touch pressure, end system time, and terminal network identification.”; and Pg. 14, Last paragraph – “When it is determined that the preset sensitivity event is triggered, the current environment state, the current terminal state, and the current sensitivity are acquired. Optionally, the current environment state includes a current environment temperature, an ambient humidity, and a terminal touch body type. The current terminal state includes an application identifier of an application running in the foreground, a current terminal movement state, a terminal placement state, and a terminal. Touch pressure, end system time, and terminal network identification”); and
 in response to monitoring the contextual data of the information handling system and based on the current state of the information handling system, accessing the input sensitivity management model to determine the input sensitivity of the current inputs to the information handling system (Fig. 1 at 102-103, Fig. 2 at 204-205 and Fig. 3 at 305-306 and Pg. 13, Paragraphs 6-7 – “Step 204: Input the current environment state, the current terminal state, and the current sensitivity to the preset sensitivity prediction model to obtain the target sensitivity output by the preset sensitivity prediction model. Step 205 : Adjust the sensitivity of the touch screen according to the target sensitivity.”; and Pg. 15, first two paragraphs – “Step 305 : Input the current environment state, the current terminal state, and the current sensitivity to the preset sensitivity prediction model, to obtain the target sensitivity output by the preset sensitivity prediction model. Step 306 : Adjust the sensitivity of the touch screen according to the target sensitivity.”).
Regarding Claim 8 all of the limitations have been taught with respect to claim 1 above, with the exception of a processor having access to memory media storing instructions executable by the processor to perform operations. Chen teaches a processor (Fig. 5 at 502 and Fig. 6 at 602) having access to memory media (Fig. 5 at 501 and Fig. 6 at 601) storing instructions executable by the processor to perform operations (Pg. 18, fifth paragraph – “An embodiment of the present application also provides a storage medium containing computer executable instructions for performing a touch screen sensitivity control method when executed by a computer processor…”; and Pg. 19, second paragraph – “Certainly, a storage medium containing computer-executable instructions provided in the embodiments of the present application, the computer-executable instructions are not limited to the touch screen sensitivity control operations as described above…”).
As to Claims 2, 9 and 16, Chen teaches updating a data store storing the historic states of the information handling system to indicate, based on the current inputs to the information handling system, the corresponding input sensitivities of the current inputs (Pg. 4, Second paragraph – “The method provided in this embodiment of the present application may further include a step of establishing a preset sensitivity prediction model. The training generation and update process of the preset sensitivity prediction model may be performed locally on the mobile terminal, or may be performed on a preset server. After the preset feedback model training is generated or updated, it may be directly sent to the mobile terminal for storage. Or, store at a preset server and wait for the mobile terminal to actively obtain it. The preset sensitivity prediction model may be generated from history sensitivity adjustment records based on deep learning method training.”).
As to Claims 3, 10 and 17, Chen teaches ranking the current inputs to the information handling system based on the input sensitivity of each of the current inputs (Fig. 3 at 302 and Pg. 5 Table 1 – Pg. 7, second to last paragraph; note how the sensitivity adjustment records assigns a number (i.e. ranking) for each sub-state; and Pg. 14, paragraphs 5-7 - “Step 302: Determine the total variation according to the variation of all environment sub-states and the variation of all terminal sub-states, and the respective weights of each environment sub-state and each terminal sub-state. The different sub-states respectively correspond to their respective weights. Optionally, the same sub-states in different application scenarios may also correspond to different weights. For example, when the current application is A-Gump run, the weight ratio of the terminal motion state corresponds to Be big when the current app is glorious for the king. This step determines the total state change by calculating the sum of the product of each environment's sub-state changes and their corresponding weights”).
As to Claims 4, 11 and 18, Chen teaches determining a prioritization of the inputs to the information handling system based on the ranking (Pg. 8, second to last paragraph – “Users need different touch screen sensitivity in different application scenarios. The sensitivity of the touch screen can be understood as the sensitivity of the touch screen sensing current. The higher the sensitivity, the more timely the touch screen responds to the user's touch operation. For example, the user touches the touch screen with gloves. The required sensitivity is higher than the sensitivity required when the user touches the touch screen with naked fingers. For example, when the mobile terminal is in motion, the sensitivity required for preventing misoperation is lower than when the mobile terminal is in a stationary state. Sensitivity, for example, the sensitivity required for a user of a game application having a relatively frequent touch operation is higher than that required for a reading application having a smaller touch operation, and so on.” – note high/low sensitivities; and Pg. 14, paragraphs 5-7 - “Step 302: Determine the total variation according to the variation of all environment sub-states and the variation of all terminal sub-states, and the respective weights of each environment sub-state and each terminal sub-state. The different sub-states respectively correspond to their respective weights. Optionally, the same sub-states in different application scenarios may also correspond to different weights. For example, when the current application is A-Gump run, the weight ratio of the terminal motion state corresponds to Be big when the current app is glorious for the king. This step determines the total state change by calculating the sum of the product of each environment's sub-state changes and their corresponding weights” – note prioritization based on weighting).
As to Claims 5, 12 and 19, Chen teaches that after determining the input sensitivity of the current inputs to the information handling system, prioritizing processing workloads at the information handling system based on the prioritization of the inputs (Pg. 5, last paragraph – “The history sensitivity adjustment record described above is not limited to the above features, but may also be based on the actual needs of the model construction to increase the remaining power and/or position information and other features.”; Pg. 13, second to last paragraph – “Because in some application scenarios, only one or several setting environment substrates and terminal sub-states may have a greater influence on the touch screen sensitivity, the method provided in this embodiment collects one or more setting environment sub-states and The amount of change in the sub-state of the terminal determines whether the preset sensitivity adjustment event is triggered, and specific specific sub-characteristics may be monitored to determine whether the sensitivity adjustment event is triggered or not, and the sensitivity requirement is satisfied in a specific application scenario. At the same time, it can save the resources of the mobile terminal to monitor various states and reduce power consumption.”; note that by reducing/optimizing power consumption processing workloads are prioritized).
As to Claims 6, 13 and 20, Chen teaches determining the prioritization of the inputs to the information handling system based on the ranking, a current input prioritization, and a current system resource utilization (See Pg. 5 Table 1 – Pg. 10, last paragraph and Pg. 8, second to last paragraph – “Users need different touch screen sensitivity in different application scenarios. The sensitivity of the touch screen can be understood as the sensitivity of the touch screen sensing current. The higher the sensitivity, the more timely the touch screen responds to the user's touch operation. For example, the user touches the touch screen with gloves. The required sensitivity is higher than the sensitivity required when the user touches the touch screen with naked fingers. For example, when the mobile terminal is in motion, the sensitivity required for preventing misoperation is lower than when the mobile terminal is in a stationary state. Sensitivity, for example, the sensitivity required for a user of a game application having a relatively frequent touch operation is higher than that required for a reading application having a smaller touch operation, and so on.” – note high/low sensitivities; and Pg. 14, paragraphs 5-7 - “Step 302: Determine the total variation according to the variation of all environment sub-states and the variation of all terminal sub-states, and the respective weights of each environment sub-state and each terminal sub-state. The different sub-states respectively correspond to their respective weights. Optionally, the same sub-states in different application scenarios may also correspond to different weights. For example, when the current application is A-Gump run, the weight ratio of the terminal motion state corresponds to Be big when the current app is glorious for the king. This step determines the total state change by calculating the sum of the product of each environment's sub-state changes and their corresponding weights” – note prioritization based on weighting).
As to Claims 7 and 14, Chen teaches that the one or more system characteristics includes operating environment of the information handling system, information handling system workload, information handling system configuration, network characteristics associated with the information handling system, and resource utilization of the information handling system (Pg. 5, fifth paragraph – “The environment state includes at least one of ambient temperature, ambient humidity, and terminal touch body type. The terminal state includes an application identifier of an application running in the foreground, a terminal motion state, a terminal placement state, a terminal touch pressure, a terminal system time, and a terminal. At least one of the network identifiers.”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baughman et al.		USPGPUB 2016/0378201




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694